




Exhibit 10.22




[bondmarketassociation.jpg]Master Repurchase Agreement

--------------------------------------------------------------------------------

September 1996 Version
Dated as of     December 22, 2014                            
Between:     Credit Suisse Securities (USA) LLC                        
and         ARNS, Inc.                                 
1.
Applicability

From time to time the parties hereto may enter into transactions in which one
party ("Seller") agrees to transfer to the other ("Buyer") securities or other
assets ("Securities") against the transfer of funds by Buyer, with a
simultaneous agreement by Buyer to transfer to Seller such Securities at a date
certain or on demand, against the transfer of funds by Seller. Each such
transaction shall be referred to herein as a "Transaction" and, unless otherwise
agreed in writing, shall be governed by this Agreement, including any
supplemental terms or conditions contained in Annex I hereto and in any other
annexes identified herein or therein as applicable hereunder.


2.
Definitions

(a)
"Act of Insolvency", with respect to any party, (i) the commencement by such
party as debtor of any case or proceeding under any bankruptcy, insolvency,
reorganization, liquidation, moratorium, dissolution, delinquency or similar
law, or such party seeking the appointment or election of a receiver,
conservator, trustee, custodian or similar official for such party or any
substantial part of its property, or the convening of any meeting of creditors
for purposes of commencing any such case or proceeding or seeking such an
appointment or election, (ii) the commencement of any such case or proceeding
against such party, or another seeking such an appointment or election, or the
filing against a party of an application for a protective decree under the
provisions of the Securities Investor Protection Act of 1970, which (A) is
consented to or not timely contested by such party, (B) results in the entry of
an order for relief, such an appointment or election, the issuance of such a
protective decree or the entry of an order having a similar effect, or (C) is
not dismissed within 15 days, (Iii) the making by such party of a general
assignment for the benefit of creditors, or (iv) the admission in writing by
such party of such party's inability to pay such party's debts as they become
due;

(b)
"Additional Purchased Securities", Securities provided by Seller to Buyer
pursuant to Paragraph 4(a) hereof;


1 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






(c)
"Buyer's Margin Amount", with respect to any Transaction as of any date, the
amount obtained by application of the Buyer's Margin Percentage to the
Repurchase Price for such Transaction as of such dale;

(d)
"Buyer's Margin Percentage", with respect to any Transaction as of any date, a
percentage (which may be equal to the Seller's Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction;

(e)
"Confirmation", the meaning specified in Paragraph 3(b) hereof;

(f)
"Income", with respect to any Security at any time, any principal thereof and
all interest, dividends or other distributions thereon;

(g)
"Margin Deficit", the meaning specified in Paragraph 4(a) hereof;

(h)
"Margin Excess", the meaning specified in Paragraph 4(b) hereof:



(i)
"Margin Notice Deadline", the time agreed to by the parties in the relevant
Confirmation, Annex 1 hereto or otherwise as the deadline for giving notice
requiring same-day satisfaction of margin maintenance obligations as provided in
Paragraph 4 hereof (or, In the absence of any such agreement, the deadline for
such purposes established in accordance with market practice);



(j)
"Market Value", with respect to any Securities as of any date. the price for
such Securities on such date obtained from a generally recognized source agreed
to by the parties or the most recent closing bid quotation from such a source,
plus accrued Income to the extent not Included therein (other than any Income
credited or transferred to, or applied to the obligations of, Seller pursuant to
Paragraph 5 hereof) as of such date (unless contrary to market practice for such
Securities);

 
(k)
"Price Differential", with respect to any Transaction as of any date, the
aggregate amount obtained by dally application of the Pricing Rate for such
Transaction to the Purchase Price for such Transaction on a 360 day per year
basis for the actual number of days during the period commencing on (and
including) the Purchase Date for such Transaction and ending on (but excluding)
the date of determination (reduced by any amount of such Price Differential
previously paid by Seller to Buyer with respect to such Transaction);



(1)
"Pricing Rate", the per annum percentage rate for determination of the Price
Differential;



(m)
"Prime Rate", the prime rate of U.S. commercial banks as published in The Wall
Street Journal (or, if more than one such rate is published, the average of such
rates);



(n)
"Purchase Date", the date on which Purchased Securities are Lo be transferred by
Seller to Buyer;




2 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






(o)
"Purchase Price", (1) on the Purchase Date, the price at which Purchased
Securities are transferred by Seller to Buyer, and (ii) thereafter, except where
Buyer and Seller agree otherwise, such price increased by the amount of any cash
transferred by Buyer to Seller pursuant to Paragraph 4 (b) hereof and decreased
by the amount of any cash transferred by Seller to Buyer pursuant to Paragraph
4(a) hereof or applied to reduce Seller's obligations under clause (ii) of
Paragraph 5 hereof;



(p)
"Purchased Securities", the Securities transferred by Seller to Buyer in a
Transaction hereunder, and any Securities substituted therefor in accordance
with Paragraph 9 hereof. The term "Purchased Securities" with respect to any
Transaction at any time also shall include Additional Purchased Securities
delivered pursuant to Paragraph 4(a) hereof and shall exclude Securities
returned pursuant to Paragraph 4(b) hereof;



(q)
"Repurchase Date", the date on which Seller is to repurchase the Purchased
Securities from Buyer, including any date determined by application of the
provisions of Paragraph 3(c) or 11 hereof;



(r)
"Repurchase Price", the price at which Purchased Securities are to be
transferred from Buyer to Seller upon termination of a Transaction, which will
be determined in each case (including Transactions terminable upon demand) as
the sum of the Purchase Price and the Price Differential as of the date of such
determination;



(s)
"Seller's Margin Amount", with respect to any Transaction as of any date, the
amount obtained by application of the Seller's Margin Percentage to the
Repurchase Price for such Transaction as of such date;



(t)
"Seller's Margin Percentage", with respect to any Transaction as of any date, a
percentage (which may be equal to the Buyer's Margin Percentage) agreed to by
Buyer and Seller or, in the absence of any such agreement, the percentage
obtained by dividing the Market Value of the Purchased Securities on the
Purchase Date by the Purchase Price on the Purchase Date for such Transaction.



3.
Initiation; Confirmation; Termination

(a)
An agreement to enter into a Transaction may be made orally or in writing at the
initiation of either Buyer or Seller. On the Purchase Date for the Transaction,
the Purchased Securities shall be transferred to Buyer or its agent against the
transfer of the Purchase Price to an account of Seller.

(b)
Upon agreeing to enter into a Transaction hereunder, Buyer or Seller (or both),
as shall be agreed, shall promptly deliver to the other party a written
confirmation of each Transaction (a “Confirmation"). The Confirmation shall
describe the Purchased Securities (including CUSIP number, if any), identify
Buyer and Seller and set forth (i) the Purchase Date, (ii) the Purchase Price,
(iii) the Repurchase Date, unless the Transaction is to be terminable on demand,
(Iv) the Pricing Rate or Repurchase Price applicable to the Transaction, and (v)
any additional terms or conditions of the Transaction not inconsistent with this
Agreement. The Confirmation, together with this Agreement, shall constitute
conclusive evidence of the terms agreed between Buyer and Seller with respect to
the Transaction to which the Confirmation relates, unless with respect to the
Confirmation specific objection is made promptly after receipt


3 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






thereof. In the event of any conflict between the terms of such Confirmation and
this Agreement, this Agreement shall prevail.


(c)
In the case of Transactions terminable upon demand, such demand shall be made by
Buyer or Seller, no later than such time as is customary in accordance with
market practice, by telephone or otherwise on or prior to the business day on
which such termination will be effective. On the date specified in such demand,
or on the date fixed for termination in the case of Transactions having a fixed
term, termination of the Transaction will be effected by transfer to Seller or
its agent of the Purchased Securities and any Income in respect thereof received
by Buyer (and not previously credited or transferred to, or applied to the
obligations of, Seller pursuant to Paragraph 5 hereof) against the transfer of
the Repurchase Price to an account of Buyer.



4.     Margin Maintenance
(a)
If at any time the aggregate Market Value of all Purchased Securities subject to
all Transactions in which a particular party hereto is acting as Buyer is less
than the aggregate Buyer's Margin Amount for all such Transactions (a "Margin
Deficit"), then Buyer may by notice to Seller require Seller in such
Transactions, at Seller's option, to transfer to Buyer cash or additional
Securities reasonably acceptable to Buyer ("Additional Purchased Securities"),
so that the cash and aggregate Market Value of the Purchased Securities,
including any such Additional Purchased Securities, will thereupon equal or
exceed such aggregate Buyer's Margin Amount (decreased by the amount of any
Margin Deficit as of such date arising from any Transactions In which such Buyer
Is acting as Seller) .

(b)
If at any time the aggregate Market Value of all Purchased Securities subject to
all Transactions in which a particular party hereto Is acting as Seller exceeds
the aggregate Seller's Margin Amount for all such Transactions at such time (a
"Margin Excess"), then Seller may by notice to Buyer require Buyer In such
Transactions, at Buyer's option, to transfer cash or Purchased Securities to
Seller, so that the aggregate Market Value of the Purchased Securities, after
deduction of any such cash or any Purchased Securities so transferred, will
thereupon not exceed such aggregate Seller's Margin Amount (increased by the
amount of any Margin Excess as of such date arising from any Transactions in
which such Seller is acting as Buyer).

(c)
If any notice is given by Buyer or Seller under subparagraph (a) or (b) of this
Paragraph at or before the Margin Notice Deadline on any business day, the party
receiving such notice shall transfer cash or Additional Purchased Securities as
provided in such subparagraph no later than the close of business in the
relevant market on such day. If any such notice is given after the Margin Notice
Deadline, the party receiving such notice shall transfer such cash or Securities
no later than the close of business in the relevant market on the next business
day following such notice.

(d)
Any cash transferred pursuant to this Paragraph shall be attributed to such
Transactions as shall be agreed upon by Buyer and Seller.



(e)
Seller and Buyer may agree, with respect to any or all Transactions hereunder,
that the respective rights of Buyer or Seller (or both) under subparagraphs (a)
and (b) of this Paragraph may be exercised only where a Margin Deficit or Margin
Excess, as the


4 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






case may be, exceeds a specified dollar amount or a specified percentage of the
Repurchase Prices for such Transactions (which amount or percentage shall be
agreed to by Buyer and Seller prior to entering into any such Transactions).
(f)
Seller and Buyer may agree, with respect to any or all Transactions hereunder,
that the respective rights of Buyer and Seller under subparagraphs (a) and (b)
of this Paragraph to require the elimination of a Margin Deficit or a Margin
Excess, as the case may be, may be exercised whenever such a Margin Deficit or
Margin Excess exists with respect to any single Transaction hereunder
(calculated without regard to any other Transaction outstanding under this
Agreement).



5.
Income Payments

Seller shall be entitled to receive an amount equal to all Income paid or
distributed on or in respect of the Securities that is not otherwise received by
Seller, to the full extent it would be so entitled if the Securities had not
been sold to Buyer. Buyer shall, as the parties may agree with respect to any
Transaction (or, in the absence of any such agreement, as Buyer shall reasonably
determine in its discretion). on the date such Income is paid or distributed
either (i) transfer to or credit to the account of Seller such Income with
respect to any Purchased Securities subject to such Transaction or (ii) with
respect to Income paid in cash, apply the Income payment or payments to reduce
the amount, if any, to be transferred to Buyer by Seller upon termination of
such Transaction. Buyer shall not be obligated to take any action pursuant to
the preceding sentence (A) to the extent that such action would result in the
creation of a Margin Deficit, unless prior thereto or simultaneously therewith
Seller transfers to Buyer cash or Additional Purchased Securities sufficient to
eliminate such Margin Deficit, or (B) if an Event of Default with respect to
Seller has occurred and is then continuing at the time such Income is paid or
distributed.


6.
Security Interest

Although the parties intend that all Transactions hereunder be sales and
purchases and not loans. in the event any such Transactions are deemed to be
loans, Seller shall be deemed to have pledged to Buyer as security for the
performance by Seller of its obligations under each such Transaction, and shall
be deemed to have granted to Buyer a security interest in, all of the Purchased
Securities with respect to all Transactions hereunder and all Income thereon and
other proceeds thereof.


7.
Payment and Transfer

Unless otherwise mutually agreed, all transfers of funds hereunder shall be in
immediately available funds. All Securities transferred by one party hereto to
the other party (i) shall be in suitable form for transfer or shall be
accompanied by duly executed instruments of transfer or assignment in blank and
such other documentation as the party receiving possession may reasonably
request, (ii) shall be transferred on the book-entry system of a Federal Reserve
Bank or (iii) shall be transferred by any other method mutually acceptable to
Seller and Buyer.


8.
Segregation of Purchased Securities

To the extent required by applicable law, all Purchased Securities in the
possession of Seller shall be segregated from other securities in its possession
and shall be identified as subject to this Agreement. Segregation may be
accomplished by appropriate identification

5 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






on the books and records of the holder, including a financial or securities
Intermediary or a clearing corporation. All of Seller's interest in the
Purchased Securities shall pass to Buyer on the Purchase Date and, unless
otherwise agreed by Buyer and Seller, nothing in this Agreement shall preclude
Buyer from engaging in repurchase transactions with the Purchased Securities or
otherwise selling, transferring, pledging or hypothecating the Purchased
Securities, but no such transaction shall relieve Buyer of its obligations to
transfer Purchased Securities to Seller pursuant to Paragraph 3, 4 or 11 hereof,
or of Buyer's obligation to credit or pay Income to, or apply Income to the
obligations of, Seller pursuant to Paragraph 5 hereof.


Required Disclosure for Transactions in Which the Seller Retains Custody of the
Purchased Securities
Seller is not permitted to substitute other securities for those subject to this
Agreement and therefore must keep Buyer's securities segregated at all times,
unless in this Agreement Buyer grants Seller the right to substitute other
securities. If Buyer grants the right to substitute, this means that Buyer's
securities will likely be commingled with Seller's own securities during the
trading day. Buyer is advised that, during any trading day that Buyer's
securities are commingled with Seller's securities, they [will]* be subject to
liens granted by Seller to [its clearing bank]* and may be used by Seller for
deliveries on other securities transactions. Whenever the securities are
commingled, Seller's ability to resegregate substitute securities for Buyer will
be subject to Seller's ability to satisfy [the clearing]* lien or to obtain
substitute securities.


* Language to be used under 17 C.F.R. B403.4 (e) if Seller is a government
securities broker or dealer other than a financial institution.
** Language to be used under 17 C.F.R. B403.5(d) if Seller is a financial
institution.



9.
Substitution

(a)
Seller may, subject to agreement with and acceptance by Buyer, substitute other
Securities for any Purchased Securities. Such substitution shall be made by
transfer to Buyer of such other Securities and transfer to Seller of such
Purchased Securities. After substitution, the substituted Securities shall be
deemed to be Purchased Securities.



(b)
In Transactions in which Seller retains custody of Purchased Securities, the
parties expressly agree that Buyer shall be deemed, for purposes of subparagraph
(a) of this Paragraph, to have agreed to and accepted in this Agreement
substitution by Seller of other Securities for Purchased Securities; provided,
however, that such other Securities shall have a Market Value at least equal to
the Market Value of the Purchased Securities for which they are substituted.



10.
Representations

Each of Buyer and Seller represents and warrants to the other that (i) it is
duly authorized to execute and deliver this Agreement, to enter into
Transactions contemplated hereunder and to perform its obligations hereunder and
has taken all necessary action to authorize such execution, delivery and
performance, (ii) it will engage in such Transactions as principal (or, if
agreed in writing, in the form of an annex hereto or otherwise, in advance of
any Transaction by the other party hereto, as agent for a disclosed principal),
(iii) the person signing this Agreement on its behalf is duly authorized to do
so on its behalf (or on behalf of any such disclosed principal), (iv) it has
obtained all authorizations of any governmental body required in connection with
this Agreement and the Transactions hereunder and such

6 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






authorizations are in full force and effect and (v) the execution, delivery and
performance of this Agreement and the Transactions hereunder will not violate
any law, ordinance, charter, bylaw or rule applicable to it or any agreement by
which it is bound or by which any of its assets are affected. On the Purchase
Date for any Transaction Buyer and Seller shall each be deemed to repeat all the
foregoing representations made by it.


11.
Events of Default

In the event that (i) Seller fails to transfer or Buyer fails to purchase
Purchased Securities upon the applicable Purchase Date, (ii) Seller fails to
repurchase or Buyer fails to transfer Purchased Securities upon the applicable
Repurchase Date, (iii) Seller or Buyer fails to comply with Paragraph 4 hereof,
(iv) Buyer fails, after one business day's notice, to comply with Paragraph 5
hereof, (v) an Act of Insolvency occurs with respect to Seller or Buyer, (vi)
any representation made by Seller or Buyer shall have been incorrect or untrue
in any material respect when made or repeated or deemed to have been made or
repeated, or (vii) Seller or Buyer shall admit to the other its inability to, or
its intention not to, perform any of its obligations hereunder (each an “Event
of Default"):
 
(a)
The nondefaulting party may, at its option (which option shall be deemed to have
been exercised immediately upon the occurrence of an Act of Insolvency), declare
an Event of Default to have occurred hereunder and. upon the exercise or deemed
exercise of such option. the Repurchase Date for each Transaction hereunder
shall, if it has not already occurred, be deemed immediately to occur (except
that. in the event that the Purchase Date for any Transaction has not yet
occurred as of the date of such exercise or deemed exercise. such Transaction
shall be deemed immediately canceled). The nondefaulting party shall (except
upon the occurrence of an Act of Insolvency) give notice to the defaulting party
of the exercise of such option as promptly as practicable.

(b)
In all Transactions in which the defaulting party is acting as Seller, jf the
nondefaulting party exercises or is deemed to have exercised the option referred
to in subparagraph (a) of this Paragraph, (i) the defaulting party's obligations
in such Transactions to repurchase all Purchased Securities, at the Repurchase
Price therefor on the Repurchase Date determined in accordance with subparagraph
(a) of this Paragraph, shall thereupon become immediately due and payable. (ii)
all Income paid after such exercise or deemed exercise shall be retained by the
nondefaulting party and applied to the aggregate unpaid Repurchase Prices and
any other amounts owing by the defaulting party hereunder, and (iii) the
defaulting party shall immediately deliver to the nondefaulting party any
Purchased Securities subject to such Transactions then in the defaulting party's
possession or control.

(c)
In all Transactions in which the defaulting party is acting as Buyer, upon
tender by the nondefaulting party of payment of the aggregate Repurchase Prices
for all such Transactions, all right, title and interest in and entitlement to
all Purchased Securities subject to such Transactions shall be deemed
transferred to the nondefaulting party, and the defaulting party shall deliver
all such Purchased Securities to the nondefaulting party.

(d)
If the nondefaulting party exercises or is deemed to have exercised the option
referred to in subparagraph (a) of this Paragraph, the nondefaulting party,
without prior notice to the defaulting party, may:


7 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






(i)
as to Transactions in which the defaulting party is acting as Seller, (A)
immediately sell, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory, any or all Purchased Securities subject to such
Transactions and apply the proceeds thereof to the aggregate unpaid Repurchase
Prices and any other amounts owing by the defaulting party hereunder or (B) in
its sole discretion elect, in lieu of selling all or a portion of such Purchased
Securities, to give the defaulting party credit for such Purchased Securities in
an amount equal to the price therefor on such date, obtained from a generally
recognized source or the most recent closing bid quotation from such a source,
against the aggregate unpaid Repurchase Prices and any other amounts owing by
the defaulting party hereunder; and

(ii)
as to Transactions in which the defaulting party is acting as Buyer, (A)
immediately purchase, in a recognized market (or otherwise in a commercially
reasonable manner) at such price or prices as the nondefaulting party may
reasonably deem satisfactory. securities ("Replacement Securities") of the same
class and amount as any Purchased Securities that are not delivered by the
defaulting party to the nondefaulting party as required hereunder or (B) in its
sole discretion elect, in lieu of purchasing Replacement Securities, to be
deemed to have purchased Replacement Securities at the price therefor on such
date, obtained from a generally recognized source or the most recent closing
offer quotation from such a source.

Unless otherwise provided in Annex I. the parties acknowledge and agree that (1)
the Securities subject to any Transaction hereunder are instruments traded in a
recognized market, (2) in the absence of a generally recognized source for
prices or bid or offer quotations for any Security, the nondefaultlng party may
establish the source therefor in its sole discretion and (3) all prices, bids
and offers shall be determined together with accrued Income (except to the
extent contrary to market practice with respect to the relevant Securities).


(e)
As to Transactions in which the defaulting party is acting as Buyer, the
defaulting party shall be liable to the nondefaulting party for any excess of
the price paid (or deemed paid) by the nondefaulting party for Replacement
Securities over the Repurchase Price for the Purchased Securities replaced
thereby and for any amounts payable by the defaulting party under Paragraph 5
hereof or otherwise hereunder.

(f)
For purposes of this Paragraph 11, the Repurchase Price for each Transaction
hereunder in respect of which the defaulting party is acting as Buyer shall not
increase above the amount of such Repurchase Price for such Transaction
determined as of the date of the exercise or deemed exercise by the
nondefaulting party of the option referred to in subparagraph (a) of this
Paragraph.

(g)
The defaulting party shall be liable to the nondefaulting party for (i) the
amount of all reasonable legal or other expenses Incurred by the nondefaulting
party in connection with or as a result of an Event of Default, (ii) damages in
an amount equal to the cost (including all fees, expenses and commissions) of
entering into replacement transactions and entering into or terminating hedge
transactions In connection with or as a result of an Event of Default, and (iii)
any other loss,


8 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






damage, cost or expense directly arising or resulting from the occurrence of an
Event of Default in respect of a Transaction.
(h)
To the extent permitted by applicable law, the defaulting party shall be liable
to the nondefaulting party for interest on any amounts owing by the defaulting
party hereunder, from the date the defaulting party becomes liable for such
amounts hereunder until such amounts are (i) paid in full by the defaulting
party or (ii) satisfied in full by the exercise of the nondefaulting party's
rights hereunder. Interest on any sum payable by the defaulting party to the
nondefaulting party under this Paragraph 11(h) shall be at a rate equal to the
greater of the Pricing Rate for the relevant Transaction or the Prime Rate.

(i)
The nondefaulting party shall have, in addition to its rights hereunder, any
rights otherwise available to it under any other agreement or applicable law.



12.
Single Agreement

Agreement Buyer and Seller acknowledge that, and have entered herein to and will
enter into each Transaction hereunder in consideration of and in reliance upon
the fact that, all Transactions hereunder constitute a single business and
contractual relationship and have been made In consideration of each other.
Accordingly, each of Buyer and Seller agrees (i) to perform all of its
obligations in respect of each Transaction hereunder, and that a default in the
performance of any such obligations shall constitute a default by it in respect
of all Transactions hereunder, (ii) that each of them shall be entitled to set
off claims and apply property held by them in respect of any Transaction against
obligations owing to them in respect of any other Transactions hereunder and
(iii) that payments, deliveries and other transfers made by either of them in
respect of any Transaction shall be deemed to have been made in consideration of
payments, deliveries and other transfers in respect of any other Transactions
hereunder, and the obligations to make any such payments, deliveries and other
transfers may be applied against each other and netted.


13.
Notices and Other Communications

Any and all notices, statements, demands or other communications hereunder may
be given by a party to the other by mail, facsimile, telegraph, messenger or
otherwise to the address specified in Annex II hereto, or so sent to such party
at any other place specified in a notice of change of address hereafter received
by the other. All notices, demands and requests hereunder may be made orally, to
be confirmed promptly in writing, or by other communication as specified in the
preceding sentence.
 
14.
Entire Agreement; Severability

This Agreement shall supersede any existing agreements between the parties
containing general terms and conditions for repurchase transactions. Each
provision and agreement herein shall be treated as separate and independent from
any other provision or agreement herein and shall be enforceable notwithstanding
the unenforceability of any such other provision or agreement.


15.
Non-assignability; Termination

(a)
The rights and obligations of the parties under this Agreement and under any
Transaction shall not be assigned by either party without the prior written
consent of the other party, and any such assignment without the prior written
consent of the other


9 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






party shall be null and void. Subject to the foregoing, this Agreement and any
Transactions shall be binding upon and shall inure to the benefit of the parties
and their respective successors and assigns. This Agreement may be terminated by
either party upon giving written notice to the other, except that this Agreement
shall, notwithstanding such notice, remain applicable to any Transactions then
outstanding.


(b)
Subparagraph (a) of this Paragraph 15 shall not preclude a party from assigning,
charging or otherwise dealing with all or any part of its interest in any sum
payable to it under Paragraph 11 hereof.



16.
Governing Law

This Agreement shall be governed by the laws of the State of New York without
giving effect to the conflict of law principles thereof.


17.
No Waivers, Etc.

No express or implied waiver of any Event of Default by either party shall
constitute a waiver of any other Event of Default and no exercise of any remedy
hereunder by any party shall constitute a waiver of its right to exercise any
other remedy hereunder. No modification or waiver of any provision of this
Agreement and no consent by any party to a departure herefrom shall be effective
unless and until such shall be in writing and duly executed by both of the
parties hereto. Without limitation on any of the foregoing, the failure to give
a notice pursuant to Paragraph 4 (a) or 4(b) hereof will not constitute a waiver
of any right to do so at a later date.


18.
Use of Employee Plan Assets

(a)
If assets of an employee benefit plan subject to any provision of the Employee
Retirement Income Security Act of 1974 ("ERISA") are intended to be used by
either party hereto (the "Plan Party") in a Transaction, the Plan Party shall so
notify the other party prior to the Transaction. The Plan Party shall represent
in writing to the other party that the Transaction does not constitute a
prohibited transaction under ERISA or is otherwise exempt therefrom, and the
other party may proceed in reliance thereon but shall not be required so to
proceed.

(b)
Subject to the last sentence of subparagraph (a) of this Paragraph, any such
Transaction shall proceed only If Seller furnishes or has furnished to Buyer its
most recent available audited statement of its financial condition and its most
recent subsequent unaudited statement of its financial condition.

(c)
By entering into a Transaction pursuant to this Paragraph, Seller shall be
deemed (i) to represent to Buyer that since the date of Seller's latest such
financial statements, there has been no material adverse change In Seller's
financial condition which Seller has not disclosed to Buyer, and (ii) to agree
to provide Buyer with future audited and unaudited statements of its financial
condition as they are issued, so long as it is a Seller in any outstanding
Transaction involving a Plan Party.



19.
Intent

(a)
The parties recognize that each Transaction is a "repurchase agreement" as that
term is defined in Section 101 of Title 11 of the United States Code, as amended
(except Insofar as the type of Securities subject to such Transaction or the
term of such


10 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






Transaction would render such definition inapplicable), and a "securities
contract" as that term is defined in Section 741 of Title 11 of the United
States Code, as amended (except insofar as the type of assets subject to such
Transaction would render such definition inapplicable).


(b)
It is understood that either party's right to liquidate Securities delivered to
it in connection with Transactions hereunder or to exercise any other remedies
pursuant to Paragraph 11 hereof is a contractual right to liquidate such
Transaction as described in Sections 555 and 559 of Title 11 of the United
States Code, as amended.

(c)
The parties agree and acknowledge that if a party hereto Is an "insured
depository institution," as such term is defined in the Federal Deposit
Insurance Act, as amended ("FDIA"), then each Transaction hereunder is a
"qualified financial contract," as that term is defined in FDIA and any rules.
orders or policy statements thereunder (except insofar as the type of assets
subject to such Transaction would render such definition inapplicable).

(d)
It is understood that this Agreement constitutes a "netting contract" as defined
in and subject to Title IV of the Federal Deposit Insurance Corporation
Improvement Act of 1991 ("FDICIA") and each payment entitlement and payment
obligation under any Transaction hereunder shall constitute a "covered
contractual payment entitlement" or "covered contractual payment obligation",
respectively, as defined in and subject to FDICIA (except insofar as one or both
of the parties is not a "financial institution" as that term is defined in
FDICIA).

20.
Disclosure Relating to Certain Federal Protections

The parties acknowledge that they have been advised that:


(a)
in the case of Transactions in which one of the parties is a broker or dealer
registered with the Securities and Exchange Commission ("SEC") under Section 15
of the Securities Exchange Act of 1934 (“1934 Act"), the Securities Investor
Protection Corporation has taken the position that the provisions of the
Securities Investor Protection Act of 1970 ("SIPA") do not protect the other
party with respect to any Transaction hereunder;

(b)
in the case of Transactions in which one of the parties is a government
securities broker or a government securities dealer registered with the SEC
under Section 15C of the 1934 Act, SIPA will not provide protection to the other
party with respect to any Transaction hereunder; and

(c)
in the case of Transactions in which one of the parties is a financial
institution, funds held by the financial institution pursuant to a Transaction
hereunder are not a deposit and therefore are not insured by the Federal Deposit
Insurance Corporation or the National Credit Union Share Insurance Fund, as
applicable.




11 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






Credit Suisse Securities (USA) LLC
 
ARNS, Inc.


By:  /s/ Louis J. Impellizeri      
 


By:  /s/ Stephen H. Gray      
Title:   Director         
 
Title:   Director         
Date:  12/22/14         
 
Date:  12/22/14         








12 ▪ September 1996 ▪ Master Repurchase Agreement











--------------------------------------------------------------------------------






ANNEX I


Supplemental Terms and Conditions


This Annex I forms a part of the Master Repurchase Agreement dated as of
December 22, 2014 (the "Agreement") between Credit Suisse Securities (USA) LLC
(“Party A”) and ARNS, Inc. a corporation organized under the laws of Delaware
(“Party B”), the obligations of which are to be guaranteed by Altisource
Residential Corporation ( “Guarantor”). Capitalized terms used but not defined
in this Annex I shall have the meaning ascribed to them in the Agreement.


1.    Other Applicable Annexes. In addition to this Annex I and Annex II, the
following Annexes and any Schedules thereto shall form part of the Agreement and
shall be applicable thereunder:


None


2.    Additional Definition. In addition to the definitions set forth in
Paragraph 2, the following definition shall apply to the Agreement.


“"business day" shall mean any day on which the Federal Reserve System is open
to transact business and in no event shall include a Saturday or a Sunday.”


3.    Paragraph 2(j) of the Agreement is hereby amended by adding the following
at the end thereof:
“provided that, where there is no generally recognized pricing source acceptable
to Party A, Party A shall determine the Market Value for the Securities acting
in a commercially reasonable manner and in good faith, and such valuation shall
be binding on Party B;"


4.    Paragraph 11 of the agreement is hereby amended by deleting the word “or”
before “(vii)” in the first paragraph thereof and by adding the following
additional Events of Default before the words “(each an “Event of Default”)”:


“(viii) Guarantor shall breach any of the financial covenants set forth in
Section 2 of the Pricing Side Letter, (ix) a Change in Control occurs (as
defined in the Master Repurchase Agreement) without the prior written consent of
Credit Suisse First Boston Mortgage Capital LLC (“CSMC”), or (x) Party A or
Party B, as the case may be, fails to comply with or perform any agreement or
obligation (other than those agreements or obligations under Paragraphs 11(i) to
11(ix) above) to be complied with or performed by such party in accordance with
this Agreement if such failure is not remedied on or before the thirtieth (30th)
day after notice of such failure is given to such party.


“Master Repurchase Agreement” means the Master Repurchase Agreement dated March
22, 2013 among CSMC, as Buyer, Altisource Residential, L.P. as Seller, ARLP
Trust and ARLP Trust 4, each as a Trust Subsidiary, and Guarantor, as such
Master Repurchase Agreement may be amended, supplemented and otherwise modified
from time to time.


“Pricing Side Letter” means the Pricing Side Letter dated March 22, 2013 CSMC,
as Buyer, Altisource Residential, L.P. as Seller, ARLP Trust and ARLP Trust 4,
each as a Trust Subsidiary, and Guarantor, as such Pricing Side Letter may be
amended, supplemented and otherwise modified from time to time.


Capitalized terms used in this Paragraph 4 but not defined in the Agreement or
this Annex I shall have the meaning ascribed to them in the Master Repurchase
Agreement or Pricing Side Letter.


5.    (b) For the purposes of Paragraph 11 of the Agreement, the following
provisions shall be added at the end of Paragraph 11:


“(j) For the avoidance of doubt, the parties hereto agree that if Party B and/or
Guarantor and CSMC agree to amend the Master Repurchase Agreement and/or Pricing
Side Letter to amend an event of default or any other financial test or trigger
which corresponds to any of the Events of Default



--------------------------------------------------------------------------------






referenced in this Paragraph 11, then such corresponding Event of Default in
this Agreement will be automatically amended to reflect such amendment in the
Master Repurchase Agreement and/or Pricing Side Letter, as applicable.


(k)    The parties hereto agree that to the extent the Master Repurchase
Agreement and/or the Pricing Side Letter is terminated, (i) the Events of
Default referenced in this Paragraph 11 (as such Events of Default may have been
amended pursuant to Paragraph 4 of Annex I) at the time of termination shall
survive the termination of the Master Repurchase Agreement and/or the Pricing
Side Letter, as applicable, for the purposes of this Agreement and (ii) any
financial reporting obligations of Party B set forth in the Master Repurchase
Agreement and/or the Pricing Side Letter, as applicable, shall no longer apply;
provided; however, that Party B agrees in such circumstances to thereafter
provide Party A, to the extent not publicly available, with Party B’s quarterly
financial statements (which may be on a consolidated basis) for the most
recently ended financial quarter within 45 days after the end of the relevant
quarter.”


6.    Paragraph 4 of the Agreement is hereby amended to include the following:


"(g) Unless the parties otherwise agree, the parties shall with respect to any
or all Transactions hereunder, exercise the respective rights of the parties
under Paragraphs 4(a) and 4(b), only where the Margin Deficit or Margin Excess,
respectively, exceeds $250,000 for such Transactions."


7.    Paragraph 12 of the Agreement shall be deleted in its entirety and the
following paragraph shall be inserted in lieu thereof:


“12.    Single Agreement


Buyer and Seller hereby acknowledge that they consider all transactions and
agreements between Credit Suisse Securities (USA) LLC and ARNS, Inc. (each an
“Applicable Party” and collectively, the “Applicable Parties”) to constitute a
single business and contractual relationship and to have been made in
consideration of each other and this Agreement. Therefore, (a) each party hereby
agrees (i) to perform all of its obligations to the other party with respect to
all transactions or agreements between the Applicable Parties, (ii) that a
default in the performance of any such obligations ("Obligations") shall
constitute an Event of Default hereunder and (iii) that any Event of Default
hereunder shall constitute a default in respect of all such other transactions
and agreements between the Applicable Parties, (b) each Applicable Party shall
have a right of setoff against the other Applicable Party for amounts owing
hereunder and any other Obligations owing in respect of any other agreement or
transaction whatsoever between the Applicable Parties, and (c) payments,
deliveries, and other transfers made by either Applicable Party hereunder shall
be considered to have been made in consideration of payments, deliveries, and
other transfers made by the other Applicable Party with respect to all other
agreements or transactions between them, and the Obligations to make any such
payments, deliveries, and other transfers may be applied against each other and
netted. As security for the performance by each Applicable Party of all of its
Obligations, each Applicable Party hereby grants to the other a security
interest in all securities, instruments, money, and other property (and all
proceeds thereof) transferred by such Applicable Party to the other pursuant to
this Agreement or otherwise. With respect to defaulted Obligations which did not
arise under this Agreement, such security interest may be enforced in accordance
with the provisions of applicable law or Paragraph 11(d)(i) hereof (applying
such Paragraph as if such defaulted Obligations were owed hereunder in respect
of a Transaction in which the defaulting party is acting as Seller). Buyer and
Seller further agree that a default by Party B or Guarantor in the performance
of any obligation, which, after giving effect to the defenses or cure periods
contained in any transaction or agreement between Party B and/or Guarantor and
CSMC, results in an event of default occurring and continuing under any master
agreement under which multiple transactions may be entered into by Party B
and/or Guarantor and CSMC, including, but not limited, to the Master Repurchase
Agreement and Pricing Side Letter (or in the case of any transaction with
respect to which no master agreement is in place, such transaction or agreement)
shall constitute an Event of Default hereunder.”





--------------------------------------------------------------------------------






8.     Relationship Between Parties. Each party will be deemed to represent to
the other party on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):


(a)     Non-Reliance. It is acting for its own account, and it has made its own
independent decisions to enter into that Transaction and as to whether that
Transaction is appropriate or proper for it based upon its own judgment and upon
advice from such advisers as it has deemed necessary. It is not relying on any
communication (written or oral) of the other party as investment advice or as a
recommendation to enter into that Transaction; it being understood that
information and explanations related to the terms and conditions of a
Transaction shall not be considered investment advice or a recommendation to
enter into that Transaction. No communication (written or oral) received from
the other party shall be deemed to be an assurance or guarantee as to the
expected results of that Transaction.


(b)    Assessment and Understanding. It is capable of assessing the merits of
and understanding (on its own behalf or through independent professional
advice), and understands and accepts, the terms, conditions and risks of that
Transaction. It is also capable of assuming, and assumes, the risks of that
Transaction.


(c)     Status of Parties. The other party is not acting as a fiduciary for, or
an adviser to, it in respect of that Transaction.


(d)     No Agency. It is entering into this Agreement, including each
Transaction, as principal and not as agent of any person or entity."


9.    EACH PARTY HERETO IRREVOCABLY AND UNCONDITIONALLY (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN IN NEW YORK CITY, AND ANY APPELLATE COURT
FROM ANY SUCH COURT, SOLELY FOR THE PURPOSE OF ANY SUIT, ACTION OR PROCEEDING
BROUGHT TO ENFORCE ITS OBLIGATIONS HEREUNDER OR RELATING IN ANY WAY TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREUNDER AND (B) WAIVES, TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO, ANY DEFENSE OF AN INCONVENIENT FORUM TO
THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT AND ANY RIGHT OF
JURISDICTION ON ACCOUNT OF ITS PLACE OF RESIDENCE OR DOMICILE.


EACH PARTY HERETO IRREVOCABLY WAIVES ANY RIGHT THAT IT MAY HAVE TO TRIAL BY JURY
IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.


Service of Process. Party B irrevocably appoints the Process Agent specified
below to receive, for it and on its behalf, service of process in any
Proceedings.


ARNS, Inc.
c/o Corporation Service Company
2711 Centerville Road, Suite 400
Wilmington, DE 19808


Party B agrees that service upon itself or its Process Agent by certified mail
or air courier constitutes effective service as if personally served pursuant to
Section 311 of the New York Civil Practice Law and Rules or Rule 4 of the U.S.
Federal Rules of Civil Procedure, or any successor section or rule thereof.
Party B waives any right to contest the effectiveness of the service if done in
accordance with the previous sentence.
10.    UNDER NO CIRCUMSTANCES WILL EITHER PARTY BE LIABLE FOR PUNITIVE DAMAGES
IN ANY WAY RELATED TO THIS AGREEMENT AND EXCEPT AS PROVIDED IN PARAGRAPH 11(g)
OF THE AGREEMENT, UNDER NO CIRCUMSTANCES WILL EITHER PARTY, BE LIABLE FOR ANY
INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL LOSS OR DAMAGES SUFFERED OR
INCURRED BY THE OTHER, OR ANY OTHER PARTY, IN EACH CASE ARISING UNDER THIS



--------------------------------------------------------------------------------






AGREEMENT, REGARDLESS OF WHETHER SUCH DAMAGES COULD HAVE BEEN FORESEEN OR
PREVENTED.


11.    This Agreement and all Transactions hereunder shall be governed by the
laws of the State of New York.




CREDIT SUISSE SECURITIES (USA) LLC
ARNS, INC.
 
 


By_/s/ Louis J. Impellizari__________________
Name: Louis J. Impellizari
Title: Director


By_/s/ Stephen H. Gray_____________________
Name: Stephen Gray
Title: Director






--------------------------------------------------------------------------------






ANNEX II


Names and Addresses for Communications Between Parties




FOR ALL NOTICES (OTHER THAN LEGAL NOTICES):


CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue
New York, NY 10010-3629


Attn:    Head of Credit Risk Management
Fax:    (212) 325-8170


FOR LEGAL NOTICES ONLY:


CREDIT SUISSE SECURITIES (USA) LLC
Eleven Madison Avenue, 26th Floor
New York, NY 10010-3629


Attn:     Head of Documentation Group
Fax:     (917) 326-7930


COUNTERPARTY:


ARNS, Inc.
c/o Altisource Asset Management Corporation
402 Strand Street
Frederiksted, VI 00840
Attn:      General Counsel
Fax:    (340) 692-1046





